DISSENTING OPINION BY HIS HONOR
CHARLES F. CLAIBORNE
The fundamental error, I believe, of the majority opinion is in assuming that the notes sued on are community assets. The notes were given for the rent of a house and the house was the separate property of the wife. This makes the notes the separate property of the wife. C. C. 499. When and if, the notes are collected by the husband, the proceeds will then only fall into the community. But the wife has at any time the right to resume the administration of her notes and to sue upon them.
But assuming that the notes are community assets. When the husband authorizes his wife to sue for a community debt, or when he testifies in her favor in her suit for a community debt, the judgment in favor of the wife is valid and binds the husband. Under these conditions the defendant is without • interest to contest the right of the wife to sue in her name. Cade vs. Reddit, 15 La. Ann. 492; Chapman vs. N. Q. J. & G. N. Ry., 21 La. Ann. 224; Stewart vs. Boyle, Wife of Robinson, 23 La. Ann. 83; Holzab vs. N. O. & C. Ry. Co., 38 La. Ann. 188; Lewis vs. Holmes, 109 La. 1035, 34 So. 66; Badie vs. Columbia Brewing Co., 142 La. 856, 77 So. 768; specially Malmore vs. Martinez, 144 La. 95, 80 So. 212, Orl. App. Nos. 7997 O. B. 57 No. 8603 O. B. 64.
A fortiori is the . above correct when suit is brought upon a- negotiable promissory note. C. C. 2145, Negotiable Inst. Act 1904 No. 64, Sec. 51, p. 155; Shaw vs. Thompson, 3 Mart. N. S. 392; Franek vs. Brewster, 141 La. 1032, 1045, 76 So. 187, 1 La. Dig., p. 972; S. 184; 8 C. J. 593; 33 Dalloz Rep. Leg., p. 380, S. 1733.
When a wife, as plaintiff, alleges 'that she is authorized by her husband and the answer does not' deny it specially, the presumption is that the allegation is true. 2 H. D. 1152 No. 9; Durham vs. Heirs of Daugherty, 30 La. Ann. 1256, Orl. App. No. 8603 O. B. 57.
To defeat an honest claim by this technicality, seems to me a denial of justice.
For the above reasons I respectfully dissent.
(Signed) CHAS. F. CLAIBORNE, Judge.